Motions by claimant-respondent and respondent Workers’ Compensation Board to dismiss appeal on ground the board’s decision is interlocutory and therefore not appealable. By decision filed March 9, 1979, the referee found no accident within the meaning of the statute and no employer-employee relationship. Claimant applied for review and by determination filed November 20, 1979, the board reversed the finding of no employment relationship and restored the case to the Referee Calendar for further development on the issue of accident. The carrier has appealed this determination and the instant motions to dismiss followed. Motions granted, without costs, and appeal dismissed. The board’s determination of the issue of employment in this case does not create a "threshold legal issues” within the meaning of Matter of McDowell v La Voy (59 AD2d 995) so as to permit review by this court prior to the board’s final determination of the claim. Indeed, permitting such an appeal would clearly be contrary to the court’s oft-stated policy of discouraging piecemeal review of the substantive issues in a compensation case (Matter of McDowell, supra). Mahoney, P. J., Greenblott, Sweeney, Staley, Jr., and Main, JJ., concur.